DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/24/21 and 12/29/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2017/0062705).
As to claims 10, 12, 13, and 16, Yamakawa teaches a method for manufacturing a semiconductor device (fig. 48), comprising: forming an interconnect including (i) a first layer (11 and/or 14), and (ii) a second layer (12 and/or 15) provided on the first layer and including copper ([0179], although not explicitly taught to be copper, TiN as a barrier layer for copper and copper as an interconnect/plug material is very well-known in the art); and forming a plug (42 and/or 43) on the interconnect such that the plug includes (a) a third layer (43) including titanium and nitrogen (TiN barrier layer, [0195]), and (b) a fourth layer (43) provided on the third layer and including tungsten (W bulk material, [0195]), wherein the forming of the third layer includes supplying a first gas including titanium and chlorine, and supplying a second gas including nitrogen and hydrogen after supplying the first gas ([0195], although sequential supply of the gas is not explicitly taught, that is also known in the art so as to properly form a film) at a temperature between 300°C and 430°C ([0195]).

Claim(s) 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2017/0062705) in view of Han (US 2005/0263890).
As to claims 15, 17, and 18, Yamakawa is silent on the details of the first and second gases. However, Han teaches forming a TiN barrier layer using plasma and TiCl4 and ammonia in an alternating manner ([0067]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the method of Han to form the barrier layer of Yamakawa so as to use an industrially tested and accepted method of deposition.

Allowable Subject Matter
Claims 1-9 are allowed and claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 1 and 11, the prior art fails to teach a concentration of chlorine in the third layer is less than or equal to 5.0 x 1021 atoms/cm3, and a concentration of oxygen at the interface between the third layer and the fourth layer is less than or equal to 5.0 x 1021 atoms/cm3.
As to claims 8 and 14, the prior art fails to teach the first layer includes an upper end that is in contact with the third layer, and the first layer has a nitrided portion at the upper end that is in contact with the third layer.
Claims 2-7 and 9 are allowed at least because they depend from allowed independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
9/23/22